       Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________

UNITED STATES OF AMERICA,
                                                           DECISION AND ORDER
vs.                                                        6:10-CR-6022-CJS-MWP-4

LEVON STURGIS, 1
                      Defendant.
________________________________


         Now before the Court is an application (ECF No. 663) by Levon Sturgis

(“Defendant”) for “compassionate release” pursuant to 18 U.S.C. § 3582(c)(1)(A).” The

application is denied.

                                       BACKGROUND

         In a prior Decision and Order (ECF No. 611) in this action, the Court described the

factual background of Defendant’s conviction as follows:

         On February 4, 2010, a federal grand jury returned a four count Indictment
         against the defendant, Levon Sturgis . . . and [ten] co-defendants. Sturgis
         was charged in Count 1 with a violation of 21 U.S.C. § 846, conspiracy to
         possess with intent to distribute, and to distribute, five kilograms or more of
         cocaine, 50 grams or more of cocaine base, and one kilogram or more of
         heroin.

         Facing mandatory life imprisonment based on two prior drug felony
         convictions, Sturgis chose to accept a plea offer from the government. On
         January 5, 2012, pursuant to a written plea agreement, Sturgis appeared
         before this Court and entered a plea of guilty to Count 1 of the indictment
         . . . . The parties agreed [as part of the plea agreement] that Sturgis’s
         sentence range was 262 to 327 months; however the parties reserved their
         right to recommend a sentence outside of that range.


1   BOP Reg. No. 15407-040.

                                               1
       Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 2 of 13




         [The parties agreed in the plea agreement that for purposes of the advisory
         sentencing guidelines, Sturgis was a “career offender” within the meaning
         of Guideline § 4B1.1(b)(1), based on two prior drug felony convictions.
                                             ***
         During the course of the plea colloquy . . . [Sturgis further] acknowledged
         and agreed that based upon two prior drug felonies, he was a Career
         Offender under Guidelines § 4B1.1(b) . . ., and based upon the 2007
         conviction, he was subject to enhanced sentencing under 21 U.S.C. §
         841(b)(1)(A). [Sturgis acknowledged that under the plea agreement, the
         minimum sentence that he could receive was 240 months, and the
         maximum was life.]
                                             ***
         On April 3, 2012, Sturgis appeared before this Court for sentencing. After
         making the requisite findings under 18 U.S.C. § 3553(e), this Court
         sentenced Sturgis [below the advisory guideline sentencing range,] to the
         statutory mandatory minimum sentence of 240 months imprisonment, 10
         years of supervised release, a $2,000 fine and a $100 special assessment.
         No appeal was taken.

Id. (quoting Govt’s Resp. [#469] at pp. 1–4 (citations to record omitted)).

         According to the Federal Bureau of Prisons (“BOP”), Defendant is presently 48

years of age and scheduled for release in seven years, on November 8, 2027.

Defendant is presently housed at Fort Dix FCI (“Fort Dix”). According to BOP, among

BOP facilities, Fort Dix presently has the second-highest numbers of inmates (238) and

staff (18) that have tested positive for Covid-19. 2 Of those, 41 inmates and 6 staff have

already recovered, and no inmates or staff have died.

         On June 18, 2020, Defendant, represented by the Office of the Federal Public

Defender for the Western District of New York, filed an application for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) (ECF No. 663). Defendant maintains that there


2   See, https://www.bop.gov/coronavirus/ (last checked November 18, 2020).

                                                   2
       Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 3 of 13




are “extraordinary and compelling reasons” to grant the application, namely, “his serious

health issues in the context of the ongoing COVID-19 pandemic.” 3

          In support of this request, the application indicates that Defendant should be

granted compassionate release for the following reasons: 1) he has completed almost

60% of his sentence; 2) it is not feasible for him to practice “social distancing” at Fort Dix,

where he resides in a pod along with ten other inmates; 3) he is at greater risk if he

contracts Covid-19 because he is obese and has hypertension and hypothyroidism; and

4) his “crime of conspiring to distribute controlled substances . . . although certainly

serious, involved neither weapons nor allegations of violence, “ “[h]e is not affiliated with

any gangs or other violent organizations,” and “[h]e is eager to prove to the Court that if

released he can live a peaceful and law abiding life.”4 Defendant states that if he is

released, he would reside with his niece in the City of Rochester, where “[h]e would have

the ability to quarantine at home.”5

          Regarding Defendant’s medical condition, he has submitted certain medical

records, which confirm that he has the conditions indicated. However, those records

also indicate that his hypothyroidism is “controlled on current medication” while his

hypertension        is   “poorly   controlled   secondary   to   noncompliance,”    with   the

“noncompliance” evidently referring to a failure to heed his doctor’s instructions regarding

“the need to control daily blood pressure via diet, exercise and medication compliance.” 6




3   ECF No. 663 at p. 3.
4   ECF No. 663 at p. 14.
5   ECF No. 663 at p. 14.
6   ECF No. 663 at pp. 24, 27.

                                                 3
     Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 4 of 13




        Defendant’s application states that it was filed after he complied with the

administrative exhaustion requirements contained in 18 U.S.C. § 3582(c)(1)(A).

Specifically, Defendant contends that when he filed the motion, more than thirty days had

elapsed since he sent a letter to the warden at Fort Dix requesting compassionate

release. 7    The letter that Defendant sent to the warden requested compassionate

release based on Defendant’s “out of control” “high blood pressure,” but did not mention

obesity or hypothyroidism. 8

        On June 29, 2020, the Government filed a response (ECF No. 664), which

maintains that the application is both unexhausted and lacking in merit.                        Regarding

exhaustion, the Government indicates that although Defendant submitted the letter

mentioned earlier to the warden at Fort Dix, the warden responded by informing

Defendant that he needed to “submit a release plan before his request for a reduction in

sentence could be evaluated,” which Defendant never did. 9

        Regarding the merits of the application, the Government maintains that Defendant

has shown neither that there are “extraordinary or compelling reasons” why the Court

should grant the request, nor that the factors listed in 18 U.S.C. § 3553(a) weigh in his

favor. The Government indicates, for example, that Defendant “still owes nearly half of

his 240-month sentence”; that his medical conditions are well managed at Fort Dix; and




7 ECF No. 663, Exhibit E.
8 ECF No. 663 at p. 29 (“My medical condition, being high blood pressure, is out of control[.]”). Later in
the same letter, Defendant refers to unspecified “pre-existing health problems.” Id. at 30.
9 ECF No. 664 at pp. 2–3. As discussed below, the Government notes that Defendant recently produced

a letter, dated May 6, 2020, that purportedly responds to the warden’s request, but indicates that officials
at Fort Dix have no record of receiving the letter.

                                                      4
       Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 5 of 13




that he is classified by BOP as having a high risk of recidivism. 10 The Government also

states that Defendant is classified by BOP as “Medical Care Level 2,” “which is reserved

for inmates with stable medical conditions that nonetheless require chronic care and

monitoring by the medical staff,” and that “[a]ccording to the facility, Mr. Sturgis is not on

the medical ‘high risk’ list, meaning the facility determined that he does not have a medical

condition that would place him at high risk were he to contract COVID-19.” The

Government further indicates that officials at Fort Dix have taken a variety of enumerated

steps to mitigate the spread of Covid-19 at the facility, such as implementing guidelines

from the CDC and World Health Organization, suspending all visits to the facility, and

separating “high risk” inmates from the rest of the population.

          As for the “§ 3553(a) factors,” the Government notes that the circumstances of

Defendant’s crime are very serious, insofar as they involve him conspiring to possess

large quantities of drugs, including more than a kilo of heroin, to sell for his personal gain.

The Government therefore argues that even assuming that Defendant could demonstrate

extraordinary and compelling health reasons to justify his application, the § 3553(a)

factors nevertheless weigh against granting the request.

          The Government indicates that Defendant’s disciplinary record at Fort Dix is

relatively limited, though he was convicted of disciplinary infractions in 2019 and 2015,

both involving possession of dangerous tools.

          On November 12, 2020, the Court received a letter from Defendant (ECF No. 668),

submitted pro se, in which he notes that there has been an “uptick” in Covid-19 cases at


10   ECF No. 664 at p. 8.

                                              5
       Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 6 of 13




Fort Dix since he filed his application. In that regard, though, the number of Covid-19

cases at Fort Dix that the Court quoted earlier is the current number, not the lower number

that existed when Defendant filed his application.

        The Court has carefully considered the parties’ submissions.

                                              ANALYSIS

        Motions for compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A),

which gives a trial court discretion to modify a term of imprisonment or supervised release

only

        upon motion of the Director of the Bureau of Prisons, or upon motion of the
        defendant after the defendant has fully exhausted all administrative rights
        to appeal a failure of the Bureau of Prisons to bring a motion on the
        defendant's behalf or the lapse of 30 days from the receipt of such a request
        by the warden of the defendant's facility, whichever is earlier . . . .

§ 3582(c)(1)(A).        An inmate’s failure to exhaust administrative remedies for a

compassionate release request is a “glaring roadblock foreclosing compassionate

release . . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).                      Where a

Defendant has complied with the exhaustion requirement,

        a district court “may reduce” the term of a defendant's imprisonment “if it
        finds that . . . extraordinary and compelling reasons warrant such a
        reduction.” 18 U.S.C. § 3582(c)(1)(A). The determination as to what
        constitutes extraordinary and compelling reasons warranting a reduction is
        committed to the sound discretion of the district court. United States v.
        Brooker, 976 F.3d 228, 236–37 (2d Cir. 2020) (holding that “the First Step
        Act freed district courts to consider the full slate of extraordinary and
        compelling reasons that an imprisoned person might bring before them in
        motions for compassionate release”). 11 Prior to reducing a defendant's term
        of imprisonment, however, a district court must consider “the factors set

11See also, U.S. v. Brooker, 976 F.3d at 237 (Indicating that nothing “in the now-outdated version of
Guideline § 1B1.13, limits the district court's discretion.”).

                                                    6
     Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 7 of 13




       forth in section 3553(a) to the extent that they are applicable.” 18 U.S.C. §
       3582(c)(1)(A). These factors include, inter alia, the nature and
       circumstances of the offense; the history and characteristics of the
       defendant; the need for the sentence to reflect the seriousness of the
       offense, promote respect for the law, provide just punishment, afford
       adequate deterrence, and protect the public from future crimes by the
       defendant; and the need to avoid unwarranted sentencing disparities. 18
       U.S.C. § 3553(a).

United States v. Roney, No. 20-1834, 2020 WL 6387844 (2d Cir. Nov. 2, 2020) (footnote

omitted).

       Exhaustion of Administrative Remedies

       As noted above, 18 U.S.C. § 3582(c)(1)(A) provides that a defendant may bring a

motion for compassionate release upon the earlier of his full exhaustion of “all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility.”

        “[R]egardless of whether [§ 3582(c)(1)(A)] is a jurisdictional or a claim-processing

rule, its exhaustion requirements are clearly mandatory.” United States v. Ogarro, No.

18-CR-373-9 (RJS), 2020 WL 1876300 at *3 (S.D.N.Y. Apr. 14, 2020). The Supreme

Court has stated that claim-processing rules created by express statutory directive are

mandatory, while only judge-made rules are “amendable to judge-made exceptions.”

Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016). See also, Theodoropoulos v. I.N.S.,

358 F.3d 162, 172 (2d Cir. 2004) (stating, “as a general rule, courts are required to strictly

enforce statutory exhaustion requirements.”).      Congress has drafted § 3582(c)(1)(A)

such that its “exhaustion proscription is clear as day.” Ogarro, 2020 WL 1876300 at *3


                                              7
       Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 8 of 13




(citations omitted).

          Here, the parties disagree as to whether Defendant exhausted his administrative

remedies. Defendant maintains that he did so by submitting a letter, attached to his

motion as Exhibit E, to the warden at Fort Dix on April 28, 2020. 12 The motion does not

indicate that Defendant submitted anything else to the warden. Although, Defendant’s

motion also contains this statement:

          In his request to Warden David E. Ortiz, Mr. Sturgis stated, “I will enroll in
          Health First insurance as soon as I am released. I would be able to manage
          my out-of-control hypertension . . . by being able to formulate a positive
          treatment plan with my health care provider. . . . when I am permitted to
          obtain gainful employment, I will work for Triple 8 Cleaning and Rehab in
          Rochester, NY.”

ECF No. 663 at p. 14. However, this statement does not appear anywhere in Exhibit E.

It appears, therefore, that Defendant was quoting from a document that he did not submit

along with his application.

          The Government, meanwhile, agrees that Defendant submitted Exhibit E to the

warden at Fort Dix, but contends that the warden then informed Defendant that his

application was incomplete for two reasons: First, because he failed to specify “the

criteria in which [he] would like to file,” and second, because he did not include a “release

plan.”     According to the Government, Defendant never subsequently provided that

information to officials at Fort Dix. The Government states, rather, that after Defendant’s

motion was filed, Defendant’s counsel provided the Government with a letter, dated May

6, 2020, purporting to be Defendant’s response to the Warden’s denial, which, again, the


12   ECF No. 663 at pp. 14–15.

                                                8
    Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 9 of 13




Government maintains was never received by officials at Fort Dix.

      Nevertheless, the Court also requested that U.S. Probation provide the Court with

any information that it could obtain concerning whether Defendant had exhausted his

remedies at Fort Dix.     The information obtained by Probation indicates that after

Defendant’s counsel provided the Government with Defendant’s letter dated May 6, 2020,

the Government asked BOP whether it had ever received the letter, and officials at Fort

Dix responded in the negative. Further, on July 10, 2020, officials at Fort Dix sent

Defendant another communication, indicating that the May 6, 2020 letter “could not be

considered” in any event, since Defendant had still failed to designate a valid basis set

forth in “BOP Program Statement No. 5050.50” under which he was seeking

compassionate release.     This, despite the fact that Defendant’s two letters clearly

indicated that he was seeking compassionate relief based on the combination of the

Covid-19 pandemic and his health condition.

      From the foregoing, it appears that in Defendant’s case, officials at Fort Dix did not

consider the Covid-19 pandemic, together with the risk posed to Defendant by the Covid-

19 virus due to his medical condition, to be a cognizable basis for seeking compassionate

release.    Indeed, those officials indicated that Plaintiff’s application, even as

supplemented with the information contained in his May 6, 2020 letter, “could not be

considered.” Consequently, the Court concludes that under the particular facts of this

case, Defendant had no ability to exhaust his remedies with the BOP as to the claim that

he has now raised before this Court. The Government’s request to have the application

denied for lack of exhaustion is therefore denied.


                                            9
    Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 10 of 13




       Merits of the Application

       As mentioned, before a court may reduce the term of a defendant's imprisonment

it must find that “extraordinary and compelling reasons warrant such a reduction.” 18

U.S.C. § 3582(c)(1)(A).     Here, Defendant cites the interplay between the Covid-19

Pandemic, the conditions at Fort Dix, and his medical conditions (obesity, hypertension,

hypothyroidism) as reasons why the Court should grant him compassionate release.

       “Since the outbreak of the COVID-19 pandemic, numerous courts within this Circuit

have held that a defendant's pre-existing health conditions in combination with the

increased risks of COVID-19 in prisons constitute ‘extraordinary and compelling reasons’

warranting relief.” United States v. Brown, No. 3:16-CR-00019 (VAB), 2020 WL 6536911,

at *3 (D. Conn. Nov. 6, 2020) (collecting cases). Other courts have held that the mere

possibility that an inmate with medical issues may contract Covid-19 is not necessarily an

extraordinary and compelling reason. See, e.g., United States v. Scott, No. 09-CR-341S,

2020 WL 5587122, at *5 (W.D.N.Y. Sept. 18, 2020) (“[A]lthough Scott has demonstrated

that he falls into the high-risk group, he nonetheless alleges nothing more than the general

possibility that he could contract COVID-19, and he has made no showing that FCI Butner

Low's plan and efforts to combat the disease are inadequate or that the facility is unable

to adequately treat him if he falls ill. To the contrary, it appears that the BOP's efforts are

now working. Thus, this Court finds that Scott fails to demonstrate an extraordinary and

compelling reason for a sentence reduction based on COVID-19.”) (collecting cases).

       The Centers for Disease Control and Prevention (“CDC”) states that “[s]taff and

people incarcerated in correctional and detention facilities are at greater risk for some


                                              10
     Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 11 of 13




illnesses, such as COVID-19, because of the close living arrangements inside the

facility.” 13 The CDC further indicates that obese persons “are at greater risk of severe

illness 14 from the virus that causes Covid-19,” while persons with hypertension “might be

at an increased risk for severe illness” from that virus. 15 Moreover, as mentioned earlier,

among BOP facilities Fort Dix presently has the second-highest number of confirmed

positive Covid-19 cases among inmates and staff, following a recent surge in cases there.

        However, these facts do not, in the Court’s view, necessarily establish

extraordinary and compelling reasons to reduce Defendant’s sentence. On this point,

the Government argues that “[t]he Bureau of Prisons and FCI Fort Dix more particularly

have taken considerable action to mitigate the spread of COVID-19, and the defendant

has failed to establish that he would be safer out of custody than he is at the facility.”

The Court tends to agree. In this regard the Court notes that the City or Rochester, to

which Defendant would return if released from prison, is presently experiencing its own

surge in Covid-19 cases, as evidenced by a press release from the Mayor’s office, dated

November 19, 2020, entitled “News Release – City to Reduce Staffing Levels, City Hall

Hours During Coronavirus Surge.” 16

        Defendant nevertheless contends that he will be safer outside of prison, since he

“would have the ability to quarantine at home.” However, having the ability to quarantine



13 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/faq.html
14 “Severe illness from COVID-19 is defined as hospitalization, admission to the ICU, intubation or
mechanical ventilation, or death.” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html
15 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html
16 https://www.cityofrochester.gov/article.aspx?id=21474845842



                                                    11
     Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 12 of 13




and actually doing it are two different things. Defendant has a well-documented history

of failing to respect rules of conduct, including the penal law and conditions set by courts,

making it unlikely that he would adhere to rules recommended by public health officials.

As for Defendant’s purported concern for his health, the Court notes that he is reportedly

already non-compliant with his doctor’s treatment recommendations regarding his

hypertension. In sum, the Court has little reason to think that Defendant will be safer in

Rochester than at Fort Dix, where he has access to medical care and is required to

observe at least some protocols concerning Covid-19.

        Additionally, the Court does not find that a sentence reduction is warranted under

18 U.S.C. § 3553(a) in any event, given the facts and circumstances of Defendant’s

conviction.     Namely, while still on parole from an earlier drug felony conviction, 17

Defendant conspired to possess, with intent to distribute, large quantities of cocaine and

heroin, thereby exhibiting a complete disregard for the law and for the safety and well-

being of others. See, e.g., United States v. Pierce, No. 16-MR-144, 2016 WL 7421925,

at *3 (W.D.N.Y. Dec. 23, 2016) (“The controlled substances themselves are dangerous—

in particular, heroin is a scourge in this community that is claiming many lives.”).

        The Court continues to believe that the sentence negotiated by the parties in the

Plea Agreement, which drastically lowered Defendant’s potential sentence exposure to

avoid a mandatory life sentence, 18 is fair, just, reasonable and “sufficient, but not greater


17 See, Presentence Investigation Report, ECF No. 409 at p. 17.
18 See, Plea Tr., ECF No. 467 at p. 10 (“THE COURT: Let me stop and talk a little bit about that. Mr. Verrillo
obviously negotiated on your behalf to get the government to agree not to file this Information
alleging that you had two prior drug felony convictions. Do you understand that? THE DEFENDANT: Yes,
sir. Yes, your Honor. THE COURT: If they did, if they filed that and I determined that you did have two prior
drug felony convictions and you were convicted of this conspiracy charge, you know what the minimum

                                                     12
       Case 6:10-cr-06022-CJS-MWP Document 669 Filed 11/23/20 Page 13 of 13




   than necessary, to comply with the purposes set forth in paragraph (2) of [§ 3553(a)].” A

   reduction of that sentence to time served would not reflect the seriousness of the offense,

   promote respect for the law, provide just punishment, afford adequate deterrence, or

   protect the public from future crimes by the defendant, but, rather, would result in

   unwarranted sentencing disparities.

             The Court therefore concludes that the § 3553(a) factors do warrant a grant of

   compassionate release in this case.

                                              CONCLUSION

       For the foregoing reasons, Defendant’s motion for compassionate release (ECF No. 663)

is denied.

       IT IS SO ORDERED.

DATED:          November 23, 2020
                Rochester, New York
                                                        ___________________________
                                                        CHARLES J. SIRAGUSA
                                                        United States District Judge




   sentence you would have to get is? THE DEFENDANT: Yes, sir. THE COURT: What? THE DEFENDANT:
   Life. THE COURT: Exactly, life. I mean, 20 years is not obviously a walk in the park, which is the minimum
   sentence you face and under the Guidelines as calculated, it's -- you're looking at 262 to 327 months, but
   it's not life. Do you understand that? So that is pretty significant. THE DEFENDANT: Yes, sir.”).

                                                      13
